The plaintiff offered in evidence an abstract of a patent granted by Edmond Andros to John Alwards. The abstract contained only the names of the parties, the courses and quantity of the land. There was no date. It was duly certified by S. W. Wilson as a true copy taken from the York Book at Dover. It was opposed by the counsel for the defendants on the principle that the whole instrument should be shown and that an abstract which implied the existence of material parts not produced could in no case be regular proof.
The objection was overruled by the Court and the paper admitted.